Case 2:20-cv-02932-RPK-SIL Document 5 Filed 08/06/20 Page 1 of 1 PageID #: 26




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                             X

TREVELLE HOOPER,

                            Plaintiff,

          -against-                               Case No.: 20-cv-02932-RPK-SIL

BRUNSWICK HOSPITAL CENTER, INC.,
and MICHAEL DEVERY,                               NOTICE OF
                                                  VOLUNTARY DISMISSAL
                             Defendants.


                                             X


       PLEASE TAKE NOTICE that the above action is hereby dismissed in accordance with

Rule 41(a)(1)(A)(i), with prejudice.



                                            Dated: New York, New York
                                                    6 2020
                                            August ___,

                                            PHILLIPS & ASSOCIATES




                                            By: __________________________
                                            Shawn Clark
                                            45 Broadway, Suite 430
                                            New York, New York 10006
                                            Attorneys for Plaintiff
